DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10, 11, 14, 15 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Teller (U.S. Pub. No. 20040124192).
Regarding Claim 10, Teller discloses a protective enclosure for removably enclosing a beverage container within the protective enclosure (Figure 2), the protective enclosure comprising: a body portion 4 (Figure 2) including a first sidewall extending between a top opening and a bottom opening (Figure 2); and a base portion 10 (Figure 2) removably coupled to the body portion and including a second sidewall extending from a bottom wall and terminating at a base opening (Figure 2), wherein the body portion and the base portion together define an internal cavity (Figure 1) configured to receive the beverage container, and wherein the protective enclosure is configured to secure the beverage container such that removal of the beverage container is prevented when the protective enclosure is in an assembled configuration (Figure 1).

    PNG
    media_image1.png
    860
    695
    media_image1.png
    Greyscale

Regarding Claim 11, Teller discloses the first sidewall and the second sidewall define circular cross sections (figure 2).
Regarding Claim 14, Teller discloses the base portion and the body portion are threadably engaged with each other when the protective enclosure is in the assembled configuration (Figure 1 and 2; paragraph 17).
Regarding Claim 15, Teller discloses the first sidewall is defined by a body section (figure 1), a shoulder section (figure 1), and a neck section (figure 1), wherein the shoulder section narrows in diameter moving toward the neck section (Figure 1), the neck section terminates at the top opening (figure 1), and the shoulder section is disposed between the neck section and the body section (Figure 1).
Regarding Claim 19, Teller discloses a method of protecting an open bottle within a protective enclosure, the open bottle having a top (Figure 1), neck (Figure 1), shoulder (Figure 1), and main body (figure 1), the protective enclosure including a body portion 4 (Figure 2), a base portion 10 (figure 2) removably coupled to the body portion, and a cap 2 (figure 2) removably coupled to the body portion, the body portion including an open interior (Figure 1) extending between a top opening and a bottom opening (Figure 1), the method comprising: inserting the open bottle into the bottom opening such that the open bottle is received within the open interior of the body portion (Figure 2); coupling the base portion to the body portion to cover the bottom opening (Figure 2); and coupling the cap to the body portion to cover the top opening thereby completely surrounding and enclosing the open bottle (Figure 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teller (U.S. Pub. No. 20040124192) in view of Taylor (U.S. Patent No. 3308980).
Regarding Claim 12, Teller teaches all the limitations substantially as claimed except for the body portion includes an elastomeric component on an interior surface of the first sidewall.  However, Taylor teaches an elastomeric component on an interior surface of the first sidewall 20 (Figure 1).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Teller to include an elastomeric component, as taught by Taylor, in order to help cushion and hold the inner container in place.
Regarding Claim 20, Teller teaches all the limitations substantially as claimed except for when the open bottle is inserted into the body portion, an elastomeric component at least partially lining the open interior is in engagement with the main body of the open bottle.  However, Taylor teaches the open bottle is inserted into the body portion, an elastomeric component at least partially lining the open interior is in engagement with the main body of the open bottle 20 (Figure 1).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of .
Claims 13 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teller (U.S. Pub. No. 20040124192) in view of Lawlor (U.S. Patent No. 2,889,065).
Regarding Claim 13, Teller teaches all the limitations substantially as claimed except for the base portion includes an elastomeric component on an interior surface of the bottom wall.  However, Lawlor teaches the base portion includes an elastomeric component on an interior surface of the bottom wall 25 (Figure 2).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Teller to include an elastomeric component, as taught by Lawlor, in order to help cushion and hold the inner container in place.
Regarding Claim 16, Teller discloses a cap removably coupled to the body portion 2 (Figure 1).  Teller does not disclose the cap including an elastomeric component configured to seal a top of the beverage container received within the internal cavity.  However, Lawlor teaches the cap including an elastomeric component 17 (Figure 2) configured to seal a top of the beverage container received within the internal cavity.  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Teller to include an elastomeric component, as taught by Lawlor, in order to help cushion and hold the inner container in place.
Regarding Claim 17, Teller discloses a combination of the body portion, the base portion, and the cap is configured to completely surround and enclose the beverage container (Figure 1).
Regarding Claim 18, Teller discloses the cap includes a third sidewall (Figure 1) extending from a top wall (Figure 1).  Teller does not disclose the elastomeric component is on an interior surface of the top wall.  However, Lawlor teaches the elastomeric component on an interior surface of the top wall 17 (Figure 2).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Teller to include an elastomeric component on an interior surface of the top wall, as taught by Lawlor, in order to help cushion and hold the inner container in place.
Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Augur (U.S. Patent No. 4,811,858) in view of Taylor (U.S. Patent No. 3308980).
Regarding Claim 1,  Augur discloses a three piece bottle enclosure for holding a longneck bottle having a top, neck, shoulder, and main body, the three piece bottle enclosure consisting of: an upper portion 3 (figure 1) configured to fit around the neck, shoulder, and main body of the longneck bottle (Figure 1); a cap 4 (figure 1) removably coupled to an upper end of the upper portion (figure 1) and configured to fit over the top of the longneck bottle (Figure 1); a base portion 2 (figure 1) removably coupled to a bottom end of the upper portion (Figure 1).  Augur does not disclose an elastomeric component on an interior surface of one or both of the upper portion or the base portion.  However, Taylor teaches an elastomeric component on an interior surface of one or both of the upper portion or the base portion 20 (figure 1).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Augur to include an elastomeric component on an interior 
Regarding Claim 2, Augur discloses the upper portion, the cap, and the base portion are configured to completely surround and enclose the longneck bottle when the three piece bottle enclosure is in an assembled configuration (figure 1).
Regarding Claim 3, Augur discloses the three piece bottle enclosure is configured to insulate the longneck bottle (Figure 1, insulation 12).
Regarding Claim 4, Augur discloses the upper portion defines: a neck section 28 (Figure 1) configured to fit around the neck of the longneck bottle and including an upper opening (Figure 1), a shoulder section (Figure 1) configured to fit over the shoulder of the longneck bottle, a first threading 30 (figure 1) for connecting the cap to the upper end of the upper portion, and a lower section configured to fit around the main body of the longneck bottle (Figure 1), wherein the lower section defines: a second threading 29 (Figure 1) for connecting the base portion to the bottom end of the upper portion, and a lower opening opposite the upper opening (Figure 1).
Regarding Claim 5, Augur discloses the shoulder section defines a wall that tapers outwardly in diameter between the neck section and the lower section (Figure 1).
Regarding Claim 6, Augur discloses the upper opening is narrower in diameter than the lower opening (Figure 1).
Regarding Claim 7, Augur discloses the base portion defines: a sidewall 8/9 (Figure 1) extending from a bottom wall 11 (Figure 1), the base portion being configured to close the lower opening of the upper portion (figure 1), and a third threading to threadably engage the second threading of the upper portion 19 (Figure 1).
Regarding Claim 8, Augur discloses the upper portion and the base portion define an internal cavity configured to receive the longneck bottle (Figure 1), the internal cavity extending between the upper opening and the bottom wall when the three piece bottle enclosure is in an assembled configuration (Figure 1).
Regarding Claim 9, Augur discloses the cap includes: a fourth threading 31 (figure 1) to threadably engage the first threading of the upper portion.  Teller does not disclose a second elastomeric component positioned within the cap and configured to seal the top of the longneck bottle.  However, Taylor teaches a second elastomeric component positioned within the cap and configured to seal the top of the longneck bottle 7 (figure 2, inner seal layer).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Teller to include a second elastomeric component, as taught by Taylor, in order to help cushion and hold the inner container in place.
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, 10-12, 14, 15, 17 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10865013 and 1 of U.S. Patent No. 9637270. Although the claims at issue are not identical, they are not patentably distinct from each other because the current application is broader than the patents.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J VOLZ whose telephone number is (571)270-5430. The examiner can normally be reached Monday-Friday 11am-7pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIZABETH J VOLZ/Examiner, Art Unit 3733